               1
               2
               3
                                                                                             JS-6
               4
               5
               6
               7
               8                              UNITED STATES DISTRICT COURT
               9                    CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)
              10
              11 GEORGE WRIGHT,                                  )   Case No. 2:18−cv−08682 JFW (AGRx)
                                                                 )
              12                     Plaintiff,                  )   ORDER GRANTING
                                                                 )   STIPULATION TO DISMISS
              13              vs.                                )   ENTIRE ACTION WITH
                                                                 )   PREJUDICE
              14 LIFE INSURANCE COMPANY OF                       )
                 NORTH AMERICA,                                  )
              15                                                 )
                           Defendant.                            )
              16                                                 )
              17
              18              Based upon the stipulation of the parties and for good cause shown,
              19              IT IS HEREBY ORDERED that this action, Case No. 2:18−cv−08682 JFW
              20 (AGRx), is dismissed in its entirety as to all defendants, with prejudice.
              21              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
              22 attorneys’ fees and costs in this matter.
              23
              24 Dated: January 25, 2019
                                                            Honorable John F. Walter
              25                                            United States District Judge
              26
              27
              28
LAW OFFICES
                                                                 1             Case No. 2:18−cv−08682 JFW (AGRx)
 MESERVE,
 MUMPER &                                                                    ORDER GRANTING STIPULATION TO
HUGHES LLP
                   168029.1
                                                                        DISMISS ENTIRE ACTION WITH PREJUDICE
